DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17134810 received on 10/22/2021. Claim 5 is cancelled. Claims 1 and 3 are amended. Claims 2, 4 and 6-20 are left in original form. Claims 1-4 and 6-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 10/22/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Martinez discloses a system comprising: a radio frequency identification (RFID) tag comprising multiple antennas coupled with associated circuitry, each of the multiple antennas tuned for a different operating property (col. 2, lines 27-40), wherein the RFID tag is configured to use wireless channel diversity in enhancing power delivery (col. 3, line 60 - col. 4, line 19; specific frequency channel used for protection from power surges and low power), wherein the RFID tag is configured to select an operating property to optimize the power delivery (col. 2, lines 27-40; the invention selects different frequencies).  However, the cited prior art of record does not teach or fairly suggests wherein an antenna of the multiple antennas and associated circuitry are configured to support a polarization different from another polarization supported by another antenna of the multiple antennas. No prior art of record fairly teaches or suggests a system comprising: a radio frequency identification (RFID) tag comprising multiple antennas coupled with associated circuitry, each of the multiple antennas tuned for a different operating property, wherein the RFID tag is configured to use wireless channel diversity in enhancing communication link budget, wherein the RFID tag selects an operating property to optimize the communication link budget (claim 15); nor a system comprising: a radio frequency identification (RFID) tag comprising multiple antennas coupled with associated circuitry, each of the multiple antennas tuned for a different operating property, wherein the radio frequency identification tag is configured to use wireless channel diversity in enhancing at least one of power delivery and communication link budget, wherein an antenna of the multiple antennas and associated circuitry are configured to support a radiation pattern different from another radiation pattern supported by another antenna of the multiple antennas (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887